Exhibit 10.139

 



SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Agreement”) is made as of March 20, 2017, is
executed by and between RENNOVA HEALTH, INC., a corporation incorporated under
the laws of the State of Delaware (the “Grantor”), and TCA GLOBAL CREDIT MASTER
FUND, LP, a limited partnership organized and existing under the laws of the
Cayman Islands (the “Secured Party”).

 

WHEREAS, pursuant to a Securities Purchase Agreement dated as of May 31, 2015
and effective as of September 11, 2015, between Medytox Solutions, Inc., a
corporation incorporated under the laws of the State of Nevada (the “Company”),
and the Secured Party (as amended, the “Purchase Agreement”), the Company has
agreed to issue to the Secured Party and the Secured Party has agreed to
purchase from Company certain senior secured, convertible, redeemable debentures
(as amended, the “Debentures”), as more specifically set forth in the Purchase
Agreement;

 

WHEREAS, following the date of the Purchase Agreement, the Grantor has become
the parent of the Company and is receiving a direct benefit from Company’s
receipt of certain sums pursuant to Secured Party’s purchase of the Debentures
from the Company and the continuing good standing relationship with the Secured
Party; and

 

WHEREAS, the Grantor has agreed to execute and deliver this Security Agreement
to the Secured Party, for the benefit of the Secured Party.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties each
intending to be legally bound, hereby do agree as follows:

 

1.                   Recitals. The recitations set forth in the preamble of this
Agreement are true and correct and incorporated herein by this reference.

 

2.                    Construction and Definition of Terms. In this Agreement,
unless the express context otherwise requires: (i) the words “herein,” “hereof’
and “hereunder” and words of similar import refer to this Agreement as a whole
and not to any particular provision of this Agreement; (ii) references to the
words “Section” or “Subsection” refer to the respective Sections and Subsections
of this Agreement, and references to “Exhibit” or “Schedule” refer to the
respective Exhibits and Schedules attached hereto; (iii) wherever the word
“include,” “includes” or “including” is used in this Agreement , it will be
deemed to be followed by the words “without limitation.” All capitalized terms
used in this Agreement that are defined in the Purchase Agreement or otherwise
defined in Articles 8 or 9 of the Code shall have the meanings assigned to them
in the Purchase Agreement or the Code, respectively and as applicable, unless
the context of this Agreement requires otherwise. In addition to the capitalized
terms defined in the Code and the Purchase Agreement, unless the context
otherwise requires, when used herein, the following capitalized terms shall have
the following meanings (provided that if a capitalized term used herein is
defined in the Purchase Agreement and separately defined in this Agreement, the
meaning of such term as defined in this Agreement shall control for purposes of
this Agreement):

 

 

 

 

 



 1 

 

 

(a)                 “Agreement” means this Security Agreement and all
amendments, modifications and supplements hereto.

 

(b)                “Bankruptcy Code” means the United States Bankruptcy Code, as
amended from time to time, or any other similar laws, codes, rules or
regulations relating to bankruptcy, insolvency or the protection of creditors.

 

(c)                 “Business Premises” shall mean the Grantor’s offices located
at 400 South Australian Ave., 8th Floor. West Palm Beach, FL 33401.

 

(d)                “Closing” shall mean the date on which this Agreement is
fully executed by both parties.

 

(e)                  “Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of Nevada, provided that terms used herein which
are defined in the Code as in effect in the State of Nevada on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute, except as the Secured Party may otherwise agree.

 

(f)                   “Collateral” shall mean any and all property of the
Grantor, of any kind or description, tangible or intangible, real, personal or
mixed, wheresoever located and whether now existing or hereafter arising or
acquired, including the following: (i) all property of, or for the account of,
the Grantor now or hereafter coming into the possession, control or custody of,
or in transit to, Secured Party or any agent or bailee for Secured Party or any
parent, affiliate or subsidiary of Secured Party or any participant with Secured
Party in the Obligations (whether for safekeeping, deposit, collection, custody,
pledge, transmission or otherwise), including all cash, earnings, dividends,
interest, or other rights in connection therewith and the products and proceeds
therefrom, including the proceeds of insurance thereon; (ii) the following
additional property of the Grantor, whether now existing or hereafter arising or
acquired, and wherever now or hereafter located, together with all additions and
accessions thereto, substitutions, betterments and replacements therefor,
products and Proceeds therefrom, and all of the Grantor’s books and records and
recorded data relating thereto (regardless of the medium of recording or
storage), together with all of the Grantor’s right, title and interest in and to
all computer software required to utilize, create, maintain and process any such
records or data on electronic media, including all: (A) Accounts, and all goods
whose sale, lease or other disposition by the Grantor has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, the Grantor,
or rejected or refused by an Account debtor; (B) As-extracted Collateral; (C)
Chattel Paper (whether tangible or electronic); (D) Commodity Accounts; (E)
Commodity Contracts; (F) Deposit Accounts, including all cash and other property
from time to time deposited therein and the monies and property in the
possession or under the control of the Secured Party or any affiliate,
representative, agent, designee or correspondent of the Secured Party; (G)
Documents; (H) Equipment; (I) Farm Products; (J) Fixtures; (K) General
Intangibles (including all Payment Intangibles); (L) Goods, and all accessions
thereto and goods with which the Goods are commingled; (M) Health-Care Insurance
Receivables; (N) Instruments; (0) Inventory, including raw materials,
work-in-process and finished goods; (P) Investment Property; (Q)
Letter-of-Credit Rights; (R) Promissory Notes; (S) Software; (T) all Supporting
Obligations; (U) all commercial tort claims hereafter arising; (V) all other
tangible and intangible personal property of the Grantor (whether or not subject
to the Code), including, all bank and other accounts and all cash and all
investments therein, all proceeds, products, offspring, accessions, rents,
profits, income, benefits, substitutions and replacements of and to any of the
property of the Grantor described within the definition of Collateral
(including, any proceeds of insurance thereon and all causes of action, claims
and warranties now or hereafter held by the Grantor in respect of any of the
items listed within the definition of Collateral), and all books,
correspondence, files and other Records, including, all tapes, desks, cards,
Software, data and computer programs in the possession or under the control of
the Grantor or any other Person from time to time acting for the Grantor, in
each case, to the extent of the Grantor’s rights therein, that at any time
evidence or contain information relating to any of the property described or
listed within the definition of Collateral or which are otherwise necessary or
helpful in the collection or realization thereof; (W) all real property
interests of the Grantor and the interest of the Grantor in fixtures related to
such real property interests; and (X) Proceeds, including all Cash Proceeds and
Noncash Proceeds, and products of any or all of the foregoing, in each case
howsoever the Grantor’s interest therein may arise or appear (whether by
ownership, security interest, claim or otherwise); provided, however, Collateral
shall not include any Excluded Collateral (as defined herein).

 

 

 

 



 2 

 

 

(g)                    “Event of Default” shall mean any of the events described
in Section 4 hereof.

 

(h)                   “Excluded Collateral” shall mean, collectively, any
Accounts of the Company due from any federal or state government healthcare
reimbursement program including, but not limited to, the Medicare, Medicaid, and
Tri-care programs.

 

(i)                      “Obligations” shall have the meaning given to it in the
Purchase Agreement.

 

3.             Security.

 

(a)                     Grant of Security Interest. As security for the full
payment and performance of all of the Obligations, whether or not any instrument
or agreement relating to any Obligation specifically refers to this Agreement or
the security interest created hereunder, the Grantor hereby assigns, pledges and
grants to Secured Party an unconditional, continuing, first priority security
interest in all of the Collateral. Secured Party’s security interest shall
continually exist until all Obligations have been indefeasibly satisfied and/or
paid in full.

 

(b)                    Representations, Warranties. Covenants and Agreement of
the Grantor. The Grantor covenants, warrants and represents, for the benefit of
the Secured Party, as follows:

 

(i)              The Grantor has the requisite corporate power and authority to
enter into this Agreement and otherwise to carry out its obligations hereunder.
The execution, delivery and performance by the Grantor of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Grantor and no further action is required by the Grantor. This
Agreement constitutes a legal, valid and binding obligation of the Grantor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 

(ii)            The Grantor represents and warrants that it has no place of
business or offices where its respective books of account and records are kept
or places where Collateral is stored or located, except for the Business
Premises.

 

 

 

 

 



 3 

 

 

(iii)         The Grantor is the sole owner of the Collateral (except for non-
exclusive licenses granted by the Grantor in the Grantor’s Ordinary Course of
Business), free and clear of any and all Encumbrances. The Grantor is fully
authorized to grant the security interests in and to pledge the Collateral to
Secured Party. There is not on file in any agency, land records or other office
of any Governmental Authority, an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that have been filed in favor of the Secured Party pursuant to this
Agreement) covering or affecting any of the Collateral. So long as this
Agreement shall be in effect, the Grantor shall not execute and shall not permit
to be on file in any such agency, land records or other office any such
financing statement or other document or instrument (except to the extent filed
or recorded in favor of the Secured Party pursuant to the terms of this
Agreement).

 

(iv)         No part of the Collateral has been judged invalid or unenforceable.
No Claim, Proceeding or other notice or other similar item has been received by
the Grantor that any Collateral or the Grantor’s use of any Collateral violates
the rights of any Person. There has been no adverse decision or claim to the
Grantor’s ownership rights in or exclusive rights to use the Collateral in any
jurisdiction or to the Grantor’s right to keep and maintain such Collateral in
full force and effect, and there is no Claim or Proceeding of any nature
involving said rights pending or, to the best knowledge of the Grantor,
threatened, before any Governmental Authority.

 

(v)          The Grantor shall at all times maintain its books of account and
records relating to the Collateral and maintain the Collateral at the Business
Premises, and the Grantor shall not relocate such books of account and records
or Collateral, except and unless: (A) Secured Party first receives notice of
such relocation, which approval may be withheld in Secured Party’s sole and
absolute discretion; (B) evidence that appropriate financing statements and
other necessary documents have been filed and recorded and other steps have been
taken to create in favor of the Secured Party valid, perfected and continuing
liens in the Collateral; or (C) Collateral is moved or relocated in the
Grantor’s Ordinary Course of Business, provided, however, that any permanent
relocation of any of the Collateral shall require prior written notice to
Secured Party in accordance with Subsection 3(b)(v)(A) above.

 

(vi)          Upon making the filings described in the immediately following
sentence or by possession or control of such Collateral by Secured Party or
delivery of such Collateral to Secured Party, this Agreement creates, in favor
of the Secured Party, a valid, perfected, first priority security interest in
the Collateral. Except for the filing of financing statements on Form UCC-1
under the Code with the State of Delaware, no authorization or approval of, or
filing with, or notice to any Governmental Authority is required either: (A) for
the grant by the Grantor of, or the effectiveness of, the security interest
granted hereby or for the execution, delivery and performance of this Agreement
by the Grantor; or (B) for the perfection of or exercise by the Secured Party of
its rights and remedies hereunder.

 

(vii)        Simultaneous with the execution of this Agreement, the Grantor
hereby authorizes the Secured Party to file one or more UCC financing
statements, and any continuations, amendments, or assignments thereof with
respect to the security interests in the Collateral granted hereby, with the
State of Delaware and in such other jurisdictions as may be necessary.

 

 

 



 4 

 

 

 

(viii)        The execution, delivery and performance of this Agreement, and the
granting of the security interests contemplated hereby, will not: (A) constitute
a violation of or conflict with the Certificate of Incorporation, Articles of
Association or any other organizational or governing documents of the Company;
(B) constitute a violation of, or a default or breach under (either immediately,
upon notice, upon lapse of time, or both), or conflicts with, or gives to any
other Person any rights of termination, amendment, acceleration or cancellation
of, any provision of any Contract or agreement to which Grantor is a party or by
which any of the Collateral may be bound; (C) constitute a violation of, or a
default or breach under (either immediately, upon notice, upon lapse of time, or
both), or conflicts with, any Judgment of any Governmental Authority; (D)
constitute a violation of, or conflict with, any Law; or (E) result in the loss
or adverse modification of, or the imposition of any fine, penalty or other
Encumbrance with respect to, any Permit granted or issued to, or otherwise held
by or for the use of, the Grantor or any of the Collateral. No Consent
(including from stockholders or creditors of the Grantor) is required for the
Grantor to enter into and perform its obligations hereunder.

 

(ix)          The Grantor shall at all times maintain the liens and security
interests provided for hereunder as valid and perfected liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the security interests hereunder shall terminate pursuant to Section 8(o)
below. The Grantor shall at all times safeguard and protect all Collateral, at
its own expense, for the account of the Secured Party. At the request of the
Secured Party, the Grantor will sign and deliver to the Secured Party at any
time, or from time to time, one or more financing statements pursuant to the
Code (or any other applicable statute) in form reasonably satisfactory to the
Secured Party and will pay the cost of filing the same in all public offices
wherever filing is, or is reasonably deemed by the Secured Party to be,
necessary or desirable to effect the rights and obligations provided for herein.
Without limiting the generality of the foregoing, the Grantor shall pay all
fees, taxes and other amounts necessary to maintain the Collateral and the
security interests granted hereunder, and the Grantor shall obtain and furnish
to the Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the security interests hereunder.

 

(x)             Except for purchase money, the Grantor will not transfer,
pledge, hypothecate, encumber, license, sell or otherwise dispose of any of the
Collateral without the prior written consent of the Secured Party, which consent
may be withheld in the Secured Party’s sole and absolute discretion, except for
transfers, sales or licenses made in the Grantor’s Ordinary Course of Business.

 

(xi)           The Grantor shall keep, maintain and preserve all of the
Collateral in good condition, repair and order and the Grantor will use, operate
and maintain the Collateral in compliance with all Laws, and in compliance with
all applicable insurance requirements and regulations.

 

 

 

 



 5 

 

 

(xii)         The Grantor shall, within five (5) days of obtaining knowledge
thereof, advise the Secured Party promptly, in sufficient detail, of any
substantial or material adverse change in the Collateral, and of the occurrence
of any event which would have a Material Adverse Effect.

 

(xiii)      The Grantor shall promptly execute and deliver to the Secured Party
such further deeds, mortgages, assignments, security agreements, financing
statements or other instruments, documents, certificates and assurances and take
such further action as the Secured Party may from time to time reasonably
request and may in its reasonable discretion deem necessary to perfect, protect
or enforce its security interest in the Collateral, including, placing legends
on Collateral or on books and records pertaining to Collateral stating that
Secured Party has a security interest therein.

 

(xiv)       The Grantor will take all steps reasonably necessary to diligently
pursue and seek to preserve, enforce and collect any rights, claims, causes of
action and accounts receivable in respect of the Collateral.

 

(xv)        The Grantor shall promptly notify the Secured Party in sufficient
detail upon becoming aware of any Claim, Proceeding, or any other litigation,
attachment, garnishment, execution or other legal process levied against any
Collateral or of any Claim, Proceeding or any other material litigation,
attachment, garnishment, execution or other legal process which Grantor knows or
has reason to believe is pending or threatened against it or the Collateral, and
of any other information received by the Grantor that may materially and
adversely affect the value of the Collateral, the security interests granted
hereunder or the rights and remedies of the Secured Party hereunder.

 

(xvi)        All information heretofore, herein or hereafter supplied to the
Secured Party by or on behalf of the Grantor with respect to the Collateral is
accurate and complete in all material respects as of the date furnished.

 

(xvii)       Except as otherwise disclosed to the Secured Party in writing,
Grantor will promptly pay when due all Taxes and all transportation, storage,
warehousing and all other charges and fees affecting or arising out of or
relating to the Collateral and shall defend the Collateral, at Grantor’s
expense, against all claims of any Persons claiming any interest in the
Collateral adverse to Grantor or Secured Party.

 

(xviii)      During normal business hours and subject to prior reasonable notice
from Secured Party to the Grantor (which notice may be e-mail or telephonic
notice), Secured Party and its agents and designees may enter the Business
Premises and any other premises of the Grantor and inspect the Collateral and
all books and records of the Grantor (in whatever form) up to two (2) times per
year absent an Event of Default, and the Grantor shall pay the reasonable costs
of such inspections.

 

 

 

 



 6 

 

 

(xix)      The Grantor shall maintain comprehensive casualty insurance on the
Collateral against such risks, in such amounts, with such loss deductible
amounts and with such companies as may be reasonably satisfactory to the Secured
Party, and each such policy shall contain a clause or endorsement satisfactory
to Secured Party naming Secured Party as loss payee and a clause or endorsement
satisfactory to Secured Party that such policy may not be canceled or altered
and Secured Party may not be removed as loss payee without at least thirty (30)
days prior written notice to Secured Party. In all events, the amounts of such
insurance coverages shall conform to prudent business practices and shall be in
such minimum amounts that Grantor will not be deemed a co-insurer under
applicable insurance laws, policies or practices. Upon the occurrence and
continuation of an Event of Default, the Grantor hereby assigns to Secured Party
and grants to Secured Party a security interest in any and all proceeds of such
policies and authorizes and empowers Secured Party to adjust or compromise any
loss under such policies and to collect and receive all such proceeds. Upon the
occurrence and continuation of an Event of Default, the Grantor hereby
authorizes and directs each insurance company to pay all such proceeds directly
and solely to Secured Party and not to the Grantor and Secured Party jointly.
Upon the occurrence and continuation of an Event of Default, the Grantor
authorizes and empowers Secured Party to execute and endorse in Grantor’s name
all proofs of loss, drafts, checks and any other documents or instruments
necessary to accomplish such collection, and any persons making payments to
Secured Party under the terms of this subsection are hereby relieved absolutely
from any obligation or responsibility to see to the application of any sums so
paid. After deduction from any such proceeds of all costs and expenses
(including attorney’s fees) incurred by Secured Party in the collection and
handling of such proceeds, the net proceeds shall be applied as follows: if no
Event of Default shall have occurred and be continuing, such net proceeds may be
applied, at Grantor’s option, either toward replacing or restoring the
Collateral, in a manner and on terms satisfactory to Secured Party, or as a
credit against such of the Obligations, whether matured or unmatured, as Company
shall determine. In the event that Grantor may and does elect to replace or
restore any of the Collateral as aforesaid, then such net proceeds shall be
deposited in a segregated account opened in the name and for the benefit of
Secured Party, and such net proceeds shall be disbursed therefrom by Secured
Party in such manner and at such times as Secured Party deems appropriate to
complete and insure such replacement or restoration; provided, however, that if
an Event of Default shall occur and be continuing at any time before or after
replacement or restoration has commenced, then thereupon Secured Party shall
have the option to apply all remaining net proceeds either toward replacing or
restoring the Collateral, in a manner and on terms satisfactory to Secured
Party, or as a credit against such of the Obligations, whether matured or
unmatured, as Secured Party shall determine in Secured Party’s sole discretion.
If an Event of Default shall have occurred and be continuing prior to such
deposit of the net proceeds, then Secured Party may, in its sole discretion,
apply such net proceeds either toward replacing or restoring the Collateral, in
a manner and on terms satisfactory to Secured Party, or as a credit against such
of the Obligations, whether matured or unmatured, as Secured Party shall
determine in Secured Party’s sole discretion.

 

(xx)         The Grantor shall cooperate with Secured Party to obtain and keep
in effect one or more control agreements in Deposit Accounts, Electronic Chattel
Paper, Investment Property and Letter-of-Credit Rights Collateral. In addition,
the Grantor, at the Grantor’s expense, shall promptly: (A) execute all notices
of security interest for each relevant type of Software and other General
Intangibles in forms suitable for filing with any United States or foreign
office handling the registration or filing of patents, trademarks, copyrights
and other intellectual property and any successor office or agency thereto; and
(B) take all commercially reasonable steps in any Proceeding before any such
office or any similar office or agency in any other country or any political
subdivision thereof, to diligently prosecute or maintain, as applicable, each
application and registration of any Software, General Intangibles or any other
intellectual property rights and assets that are part of the Collateral,
including filing of renewals, affidavits of use, affidavits of incontestability
and opposition, interference and cancellation proceedings.

 

(xxi)       Grantor shall not file any amendments, correction statements or
termination statements concerning the Collateral without the prior written
consent of Secured Party while the Obligations are outstanding.

 

(c)                 Collateral Collections. While an Event of Default shall have
occurred and be continuing, Secured Party shall have the right at any and all
times to enforce the Grantor’s rights against all Persons obligated on any of
the Collateral, including the right to: (i) notify and/or require the Grantor to
notify any or all Persons obligated on any of the Collateral to make payments
directly to Secured Party or in care of a post office lock box under the sole
control of Secured Party established at Grantor’s expense, and to take any or
all action with respect to Collateral as Secured Party shall determine in its
sole discretion, including, the right to demand, collect, sue for and receive
any money or property at any time due, payable or receivable on account thereof,
compromise and settle with any Person liable thereon, and extend the time of
payment or otherwise change the terms thereof, without incurring any liability
or responsibility to the Grantor whatsoever; and/or (ii) require the Grantor to
segregate and hold in trust for Secured Party and, on the day of Grantor’s
receipt thereof, transmit to Secured Party in the exact form received by the
Grantor (except for such assignments and endorsements as may be required by
Secured Party), all cash, checks, drafts, money orders and other items of
payment constituting any portion of the Collateral or proceeds of the
Collateral. Secured Party’s collection and enforcement of Collateral against
Persons obligated thereon shall be deemed to be commercially reasonable if
Secured Party exercises the care and follows the procedures that Secured Party
generally applies to the collection of obligations owed to Secured Party.

 

 

 

 



 7 

 

 

(d)                   Care of Collateral. Except for Collateral in control or
possession of the Secured Party, Grantor shall have all risk of loss of the
Collateral. Except for Collateral in control or possession of the Secured Party,
the Secured Party shall have no liability or duty, either before or after the
occurrence of an Event of Default, on account of loss of or damage to, to
collect or enforce any of its rights against, the Collateral, to collect any
income accruing on the Collateral, or to preserve rights against Persons with
prior interests in the Collateral. If Secured Party actually receives any
notices requiring action with respect to Collateral in Secured Party’s
possession, Secured Party shall take reasonable steps to forward such notices to
the Grantor. The Grantor is responsible for responding to notices concerning the
Collateral, voting the Collateral, and exercising rights and options, calls and
conversions of the Collateral. Secured Party’s reasonable responsibility is to
take such action as is reasonably requested by Grantor in writing, however,
Secured Party is not responsible to take any action that, in Secured Party’s
reasonable judgment, would affect the value of the Collateral as security for
the Obligations adversely. While Secured Party is not required to take certain
actions, if action is needed, in Secured Party’s reasonable discretion, to
preserve and maintain the Collateral, Grantor authorizes Secured Party to take
such actions, but Secured Party is not obligated to do so.

 

4.                     Events of Default. The occurrence of any one or more of
the acts constituting an “Event of Default” as described in Section 3.01 of the
Debenture.

 

5.                     Rights and Remedies.

 

(a)                   Rights and Remedies of Secured Party. Upon and while an
Event of Default is continuing, Secured Party may, without notice or demand,
exercise in any jurisdiction in which enforcement hereof is sought, the
following rights and remedies, in addition to the rights and remedies available
to Secured Party under the Purchase Agreement and any other Transaction
Documents, the rights and remedies of a secured party under the Code, and all
other rights and remedies available to Secured Party under applicable law or in
equity, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently:

 

(i)              Take absolute control of the Collateral including transferring
into the Secured Party’s name or into the name of its nominee or nominees (to
the extent the Secured Party has not theretofore done so) and thereafter
receive, for the benefit of the Secured Party, all payments made thereon, give
all consents, waivers and ratifications in respect thereof and otherwise act
with respect thereto as though it were the outright owner thereof;

 

(ii)             Require the Grantor to, and the Grantor hereby agrees that it
will at its expense and upon request of the Secured Party forthwith, assemble
all or part of the Collateral as directed by the Secured Party and make it
available to the Secured Party at a place or places to be designated by the
Secured Party that is convenient to Secured Party, and the Secured Party may
enter into and occupy the Business Premises or any other premises owned or
leased by the Grantor where the Collateral or any part thereof is located or
assembled in order to effectuate the Secured Party’s rights and remedies
hereunder or under law without a breach of peace, including removing such
Collateral therefrom, without any obligation or liability to the Grantor in
respect of such occupation, the Grantor HEREBY WAIVING ANY AND ALL RIGHTS TO
PRIOR NOTICE AND TO JUDICIAL HEARING WITH RESPECT TO REPOSSESSION OF COLLATERAL
AND THE GRANTOR HEREBY GRANTING TO SECURED PARTY AND ITS AGENTS AND
REPRESENTATIVES FULL AUTHORITY TO ENTER SUCH PREMISES;

 

(iii)             Without notice, except as specified below, and without any
obligation to prepare or process the Collateral for sale: (A) sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of the Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as shall
be commercially reasonable; and/or (B) lease, license or dispose of the
Collateral or any part thereof upon such terms as shall be commercially
reasonable. The Grantor agrees that, to the extent notice of sale or any other
disposition of the Collateral shall be required by law, at least ten (10) days’
notice to the Grantor of the time and place of any public sale or the time after
which any private sale or other disposition of the Collateral is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale or other disposition of any Collateral regardless of
notice of sale having been given. The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor and such sale may, without further notice, be made at the time and
place to which it was so adjourned. The Grantor hereby waives any claims and
actions against the Secured Party arising by reason of the fact that the price
at which any of the Collateral may have been sold at a private sale was less
than the price which might have been obtained at a public sale or was less than
the aggregate amount of the Obligations, even if the Secured Party accepts the
first offer received and does not offer such Collateral to more than one
offeree, and waives all rights that the Grantor may have to require that all or
any part of such Collateral be marshaled upon any sale (public or private)
thereof. The Grantor hereby acknowledges that: (X) any such sale of the
Collateral by the Secured Party shall be made without warranty; (Y) the Secured
Party may specifically disclaim any warranties of title, possession, quiet
enjoyment or the like; and (Z) such actions set forth in clauses (X) and (Y)
above shall not adversely affect the commercial reasonableness of any such sale
of Collateral. In addition to the foregoing: (1) upon written notice to the
Grantor from the Secured Party after and during the continuance of an Event of
Default, the Grantor shall cease any use of any intellectual property or any
trademark, patent or copyright similar thereto for any purpose described in such
notice; (2) the Secured Party may, at any time and from time to time after and
during the continuance of an Event of Default, license, whether general, special
or otherwise, and whether on an exclusive or non-exclusive basis, any of the
Grantor’s intellectual property, throughout the universe for such term or terms,
on such conditions, and in such manner, as the Secured Party shall in its sole
discretion determine; and (3) the Secured Party may, at any time, pursuant to
the authority granted under this Agreement (such authority being effective upon
the occurrence and during the continuance of an Event of Default), execute and
deliver on behalf of the Grantor, one or more instruments of assignment of any
intellectual property (or any application or registration thereof), in form
suitable for filing, recording or registration in any country.

 

 

 



 8 

 

 

 

(iv)              Operate, manage and control the Collateral (including use of
the Collateral and any other property or assets of Grantor in order to continue
or complete performance of Grantor’s obligations under any contracts of
Grantor), or permit the Collateral or any portion thereof to remain idle or
store the same, and collect all rents and revenues therefrom.

 

(v)           Enforce the Grantor’s rights against any Persons obligated upon
any of the Collateral.

 

(vi)          The Grantor hereby acknowledges that if the Secured Party complies
with any applicable foreign, state, provincial or federal law requirements in
connection with a disposition of the Collateral, such compliance will not
adversely affect the commercial reasonableness of any sale or other disposition
of the Collateral.

 

(vii)        The Secured Party shall not be required to marshal any present or
future collateral security (including, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of the Secured Party’s rights hereunder and in respect of such
collateral security and other assurances of payment shall be cumulative and in
addition to all other rights, however existing or arising. To the extent that
the Grantor lawfully may, the Grantor hereby agrees that it will not invoke any
law relating to the marshaling of collateral which might cause delay in or
impede the enforcement of the Secured Party’s rights under this Agreement or
under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, the Grantor hereby irrevocably waives the benefits
of all such laws.

 

(b)                  Power of Attorney. Effective while an Event of Default is
continuing, Grantor hereby designates and appoints Secured Party and its
designees as attorney-in-fact of and for the Grantor, irrevocably and with full
power of substitution, with authority to endorse the Grantor’s name on any
notes, acceptances, checks, drafts, money orders, instruments or other evidences
of payment or proceeds of the Collateral that may come into Secured Party’s
possession; to execute proofs of claim and loss; to adjust and compromise any
claims under insurance policies; and to perform all other acts necessary and
advisable, in Secured Party’s sole discretion, to carry out and enforce this
Agreement and the rights and remedies conferred upon the Secured Party by this
Agreement, the Purchase Agreement or any other Transaction Documents. All acts
of said attorney or designee are hereby ratified and approved by the Grantor and
said attorney or designee shall not be liable for any acts of commission or
omission, nor for any error of judgment or mistake of fact or law except for
gross negligence and willful misconduct. This power of attorney is coupled with
an interest and is irrevocable so long as any of the Obligations remain unpaid
or unperformed or there exists any commitment by Secured Party which could give
rise to any Obligations.

 

(c)                    Costs and Expenses. The Grantor agrees to pay to the
Secured Party, upon demand, the amount of any and all costs and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Secured Party and of any experts and agents, which the Secured Party may
incur in connection with: (i) the preparation, negotiation, execution, delivery,
recordation, amendment, waiver or other modification or termination of this
Agreement; (ii) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (iii) the exercise
or enforcement of any of the rights of the Secured Party hereunder; or (iv) the
failure by the Grantor to perform or observe any of the provisions hereof.
Included in the foregoing shall be the amount of all expenses paid or incurred
by Secured Party in consulting with counsel concerning any of its rights
hereunder, under the Purchase Agreement or under applicable law, as well as such
portion of Secured Party’s overhead as Secured Party shall allocate to
collection and enforcement of the Obligations in Secured Party’s sole but
reasonable discretion. All such costs and expenses shall bear interest from the
date of outlay until paid, at the highest rate set forth in the Debenture, or if
none is so stated, the highest rate allowed by law. The provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all Obligations.

 

 

 



 9 

 

 

 

6.                      Security Interest Absolute. All rights of the Secured
Party and all Obligations of the Grantor hereunder, shall be absolute and
unconditional, irrespective of: (i) any lack of validity or enforceability of
this Agreement, the Purchase Agreement, and any other Transaction Documents or
any agreement entered into in connection with the foregoing, or any portion
hereof or thereof; (ii) any change in the time, manner or place of payment or
performance of, or in any other term of, all or any of the Obligations, or any
other amendment or waiver of or any consent to any departure from the terms and
provisions of the Purchase Agreement, any other Transaction Documents, or any
other agreement entered into in connection with the foregoing; (iii) any
exchange, release or non-perfection of any of the Collateral, or any release or
amendment or waiver of or consent to departure from any other collateral for, or
any guaranty, or any other security, for all or any of the Obligations; (iv) any
action by the Secured Party to obtain, adjust, settle and cancel in its sole
discretion any insurance claims or matters made or arising in connection with
the Collateral; or (v) except for payment and performance, any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Grantor, or a discharge of all or any part of the security
interests granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Party shall continue even if the
Obligations are barred for any reason, including, the running of the statute of
limitations or bankruptcy. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the Bankruptcy Code or any
other similar insolvency or bankruptcy laws of any jurisdiction , or shall be
deemed to be otherwise due to any party other than the Secured Party, then, in
any such event, the Grantor’s obligations hereunder shall survive cancellation
of this Agreement, and shall not be discharged or satisfied by any prior payment
thereof and/or cancellation of this Agreement, but shall remain a valid and
binding obligation enforceable in accordance with the terms and provisions
hereof. The Grantor waives all right to require the Secured Party to proceed
against any other Person or to apply any Collateral which the Secured Party may
hold at any time, or to pursue any other remedy. The Grantor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

 

7.                       Indemnity. The Grantor agrees to defend, protect,
indemnify and hold the Secured Party forever harmless from and against any and
all Claims of any nature or kind (including reasonable legal fees, costs,
expenses, and disbursements of counsel) to the extent that they arise out of, or
otherwise result from, this Agreement (including, enforcement of this Agreement)
except for gross negligence and willful misconduct. This indemnity shall survive
termination of this Agreement.

 

8.                       Miscellaneous.

 

(a)                   Performance for Grantor. The Grantor agrees and hereby
authorizes that Secured Party may, in Secured Party’s sole discretion, but
Secured Party shall not be obligated to, whether or not an Event of Default
shall have occurred, advance funds on behalf of the Grantor , with prior notice
to the Grantor and right to cure or contest, in order to insure the Grantor’s
compliance with any covenant, warranty , representation or agreement of the
Grantor made in or pursuant to this Agreement, the Purchase Agreement, or any
other Transaction Documents, to continue or complete, or cause to be continued
or completed, performance of the Grantor’s obligations under any Contracts of
the Grantor, or to preserve or protect any right or interest of Secured Party in
the Collateral or under or pursuant to this Agreement, the Purchase Agreement or
any other Transaction Documents, including, the payment of any insurance
premiums or taxes and the satisfaction or discharge of any Claim, Obligation,
Judgment or any other Encumbrance upon the Collateral or other property or
Assets of Grantor; provided, however, that the making of any such advance by
Secured Party shall not constitute a waiver by Secured Party of any Event of
Default with respect to which such advance is made, nor relieve the Grantor of
any such Event of Default. The Grantor shall pay to Secured Party upon demand
all such advances made by Secured Party with interest thereon at the highest
rate set forth in the Debenture, or if none is so stated, the highest rate
allowed by law. All such advances shall be deemed to be included in the
Obligations and secured by the security interest granted Secured Party
hereunder; provided, however, that the provisions of this Subsection shall
survive the termination of this Agreement and Secured Party’s security interest
hereunder and the payment of all other Obligations.

 

(b)                   Applications of Payments and Collateral. Except as may be
otherwise specifically provided in this Agreement or the Purchase Agreement,
while an Event of Default is continuing, all Collateral and proceeds of
Collateral coming into Secured Party’s possession and all payments made by any
Person to Secured Party with respect to any Collateral may be applied by Secured
Party (after payment of any amounts payable to the Secured Party pursuant to
Section 5(c) hereof) to any of the Obligations, whether matured or unmatured, as
Secured Party shall determine in its sole, but reasonable discretion. Any
surplus held by the Secured Party and remaining after the indefeasible payment
in full in cash of all of the Obligations shall be paid over to whomsoever shall
be lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct. Secured Party may defer the application of Noncash Proceeds of
Collateral, to the Obligations until Cash Proceeds are actually received by
Secured Party. In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Party is
legally entitled, the Grantor shall be liable for the deficiency, together with
interest thereon at the highest rate specified in the Debenture for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Secured Party
to collect such deficiency.

 

 

 

 



 10 

 

 

(c)                  Waivers by Grantor. The Grantor hereby waives, to the
extent the same may be waived under applicable law: (i) notice of acceptance of
this Agreement; (ii) all claims and rights of the Grantor against Secured Party
on account of actions taken or not taken by Secured Party in the exercise of
Secured Party’s rights or remedies hereunder, under the Purchase Agreement, and
other Transaction Documents or under applicable law; (iii) all claims of the
Grantor for failure of Secured Party to comply with any requirement of
applicable law relating to enforcement of Secured Party’s rights or remedies
hereunder, under the Purchase Agreement, under any other Transaction Documents
or under applicable law; (iv) all rights of redemption of the Grantor with
respect to the Collateral; (v) in the event Secured Party seeks to repossess any
or all of the Collateral by judicial proceedings, any bond(s) or demand(s) for
possession which otherwise may be necessary or required; (vi) presentment,
demand for payment, protest and notice of non-payment and all exemptions
applicable to any of the Collateral or the Grantor; (vii) any and all other
notices or demands which by applicable law must be given to or made upon the
Grantor by Secured Party; (viii) settlement, compromise or release of the
obligations of any Person primarily or secondarily liable upon any of the
Obligations; (ix) all rights of the Grantor to demand that Secured Party release
account debtors or other Persons liable on any of the Collateral from further
obligation to Secured Party; and (x) substitution, impairment, exchange or
release of any Collateral for any of the Obligations. The Grantor agrees that
Secured Party may exercise any or all of its rights and/or remedies hereunder,
under the Purchase Agreement, the other Transaction Documents and under
applicable law without resorting to and without regard to any Collateral or
sources of liability with respect to any of the Obligations. Upon termination of
this Agreement and Secured Party’s security interest hereunder and payment of
all Obligations, within ten (10) Business Days following the Grantor’s request
to Secured Party, Secured Party shall release control of any security interest
in the Collateral perfected by control and Secured Party shall send Grantor a
statement terminating any financing statement filed against the Collateral.

 

(d)                    Waivers by Secured Party. No failure or any delay on the
part of Secured Party in exercising any right, power or remedy hereunder, under
this Agreement, the Purchase Agreement, and other Transaction Documents or under
applicable law, shall operate as a waiver thereof.

 

(e)                     Secured Party’s Setoff. Secured Party shall have the
right, in addition to all other rights and remedies available to it, following
an Event of Default, to set off against any Obligations due Secured Party, any
debt owing to the Grantor by Secured Party.

 

(f)                  Modifications, Waivers and Consents. No modifications or
waiver of any provision of this Agreement, the Purchase Agreement, or any other
Transaction Documents, and no consent by Secured Party to any departure by the
Grantor therefrom, shall in any event be effective unless the same shall be in
writing, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given, and any single or partial written
waiver by Secured Party of any term, provision or right of Secured Party
hereunder shall only be applicable to the specific instance to which it relates
and shall not be deemed to be a continuing or future waiver of any other right,
power or remedy. No notice to or demand upon the Grantor in any case shall
entitle Grantor to any other or further notice or demand in the same, similar or
other circumstances.

 

(g)                   Notices. All notices of request, demand and other
communications hereunder shall be addressed to the parties as follows:

 

 





  If to the Guarantor:   400 South Australian Ave., 8th Floor       West Palm
Beach, FL 33401       Attention: Seamus Lagan       E-Mail:
slagan@rennovahealth.com           With a copy to:   Shutts & Bowen LLP   (which
shall not constitute notice)   200 South Biscayne Boulevard       Suite 200    
  Miami, FL 33131       Attention: J. Thomas Cookson       E-Mail:
tcookson@shutts.com           If to the Secured Party   TCA Global Credit Master
Fund, LP       3960 Howard Hughes Parkway, Suite 500       Las Vegas, NV 89196  
    Attn: Mr. Robert Press       E-Mail: bpress@tcaglobalfund.com           With
a copy to:   Lucosky Brookman LLP   (which shall not constitute notice)   101
Wood Avenue South, 5th Floor       Woodbridge, NJ 08830       Attn: Seth A.
Brookman, Esq.       E-Mail: sbrookman@lucbro.com

 

 

 

 



 11 

 



unless the address is changed by the party by like notice given to the other
parties. Notice shall be in writing and shall be deemed delivered: (i) if mailed
by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending party has
confirmed (by reply e-mail or some other form of written confirmation from the
receiving party) that the notice has been received by the other party.

 

(h)                   Applicable Law and Consent to Jurisdiction. The Grantor
and the Secured Party each irrevocably agrees that any dispute arising under,
relating to, or in connection with, directly or indirectly, this Agreement or
related to any matter which is the subject of or incidental to this Agreement
(whether or not such claim is based upon breach of contract or tort) shall be
subject to the exclusive jurisdiction and venue of the state and/or federal
courts located in Broward County, Florida. This provision is intended to be a
“mandatory” forum selection clause and governed by and interpreted consistent
with Florida law. The Grantor and Secured Party each hereby consents to the
exclusive jurisdiction and venue of any state or federal court having its situs
in said county, and each waives any objection based on forum non conveniens. The
Grantor hereby waives personal service of any and all process and consent that
all such service of process may be made by certified mail, return receipt
requested, directed to the Grantor, as set forth herein in the manner provided
by applicable statute, law, rule of court or otherwise. Except for the foregoing
mandatory forum selection clause, this Agreement shall be construed in
accordance with the laws of the State of Nevada, without regard to the
principles of conflicts of laws, except to the extent that the validity and
perfection or the perfection and the effect of perfection or non-perfection of
the security interest created hereby, or remedies hereunder, in respect of any
particular Collateral are governed under the Code by the law of a jurisdiction
other than the State of Nevada, in which case such issues shall be governed by
the laws of the jurisdiction governing such issues under the Code.

 

(i)                    Survival: Successors and Assigns. All covenants,
agreements, representations and warranties made herein shall survive the
execution and delivery hereof, shall survive Closing and shall continue in full
force and effect until all Obligations have been paid in full, there exists no
commitment by Secured Party which could give rise to any Obligations and the
Secured Party has provided written notice acknowledging the satisfaction of all
Obligations. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. In the event that Secured Party assigns this Agreement and/or its
security interest in the Collateral, Secured Party shall give written notice to
the Grantor of any such assignment and such assignment shall be binding upon and
recognized by the Grantor (provided that failure to deliver any such written
notice shall not impair, negate or otherwise adversely affect any of the Secured
Party’s rights or remedies under this Agreement or any other Transaction
Documents). All covenants, agreements, representations and warranties by or on
behalf of the Grantor which are contained in this Agreement shall inure to the
benefit of Secured Party, its successors and assigns. The Grantor may not assign
this Agreement or delegate any of its rights or obligations hereunder, without
the prior written consent of Secured Party, which consent may be withheld in
Secured Party’s sole and absolute discretion.

 

(j)                  Severabilitv. If any term, provision or condition, or any
part thereof, of this Agreement shall for any reason be found or held invalid or
unenforceable by any court or governmental authority of competent jurisdiction,
such invalidity or unenforceability shall not affect the remainder of such term,
provision or condition nor any other term, provision or condition, and this
Agreement shall survive and be construed as if such invalid or unenforceable
term, provision or condition had not been contained therein.

 

(k)                   Merger and Integration. This Agreement and the attached
Schedules (if any), together with the Purchase Agreement and the other
Transaction Documents, contain the entire agreement of the parties hereto with
respect to the matters covered and the transactions contemplated hereby and
thereby, and no other agreement, statement or promise made by any party hereto
or thereto, or by any employee, officer, agent or attorney of any party hereto,
which is not contained herein or therein shall be valid or binding.

 

 

 

 



 12 

 

 

(1) WAIVER OF JURY TRIAL. THE GRANTOR HEREBY: (a) COVENANTS AND AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY; AND (b) WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE GRANTOR AND SECURED PARTY
MAY BE PARTIES, ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO
THIS AGREEMENT, THE PURCHASE AGREEMENT AND/OR ANY TRANSACTIONS, OCCURRENCES,
COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING
IN ANY WAY TO DEBTOR- CREDITOR RELATIONSHIP BETWEEN THE PARTIES. IT IS
UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF
ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS SECURITY AGREEMENT. THIS WAIVER OF
JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY THE
GRANTOR AND THE GRANTOR HEREBY AGREES THAT NO REPRESENTATIONS OF FACT OR OPINION
HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN
ANY WAY MODIFY OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO
SUBMIT THIS AGREEMENT TO ANY COURT HAYING JURISDICTION OVER THE SUBJECT MATTER
AND THE GRANTOR AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF SUCH
WAIVER OF RIGHT TO TRIAL BY JURY. THE GRANTOR REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL, AND/OR THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

 

(m)                 Execution. This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed and considered one and
the same Agreement, and same shall become effective when counterparts have been
signed by each party and each party has delivered its signed counterpart to the
other party. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n)                   Headings. The headings and sub-headings contained in the
titling of this Agreement are intended to be used for convenience only and shall
not be used or deemed to limit or diminish any of the provisions hereof.

 

(o)                   Termination. This Agreement and the security interests
hereunder shall terminate on the date on which all Obligations have been
indefeasibly paid or discharged in full and there are no commitments outstanding
for Secured Party to advance any funds to the Grantor, either under the Purchase
Agreement, the Transaction Documents or any other Contract. Upon such
termination, the Secured Party, at the request and at the expense of the Grantor
for the fee for the filing of the termination statement, will furnish any
termination statement with respect to any financing statement filed pursuant to
this Agreement.

 

(p)                    Gender and Use of Singular and Plural. All pronouns shall
be deemed to refer to the masculine, feminine, neuter, singular or plural, as
the identity of the party or parties or their personal representatives,
successors and assigns may require.

 

(q)                   Further Assurances. The parties hereto will execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purposes of this Agreement.

 

(r)                     Time is of the Essence. The parties hereby agree that
time is of the essence with respect to performance of each of the parties’
obligations under this Agreement. The parties agree that in the event that any
date on which performance is to occur falls on a Saturday, Sunday or state or
national holiday, then the time for such performance shall be extended until the
next business day thereafter occurring.

 

(s)                     Joint Preparation. The preparation of this Agreement has
been a joint effort of the parties and the resulting documents shall not, solely
as a matter of judicial construction, be construed more severely against one of
the parties than the other.

 

(t)                     Increase in Obligations. It is the intent of the parties
to secure payment of the Obligations, as the amount of such Obligations may
increase from time to time in accordance with the terms and provisions of the
Purchase Agreement, and all of the Obligations, as so increased from time to
time, shall be and are secured hereby. Upon the execution hereof, the Grantor
shall pay any and all documentary stamp taxes and/or other charges required to
be paid in connection with the execution and enforcement of the Purchase
Agreement and this Agreement, and if, as and to the extent the Obligations are
increased from time to time in accordance with the terms and provisions of the
Debenture, then the Grantor shall immediately pay any additional documentary
stamp taxes or other charges in connection therewith.

 

(u)                    Intercreditor Agreement. This Agreement is subject to the
terms and conditions contained in that certain Intercreditor Agreement, of even
date herewith, by and among the Credit Parties, the Secured Party and Sabby
Management, LLC.

 

[signature page follows]

 

 

 



 13 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.

 

GRANTOR:

 



RENNOVA HEALTH, INC.

 

 

By: /s/ Seamus Lagan                                      

Name: Seamus Lagan

Title: Chief Executive Officer

 





STATE OF FLORIDA )     ) SS. COUNTY OF PALM BEACH )  

 

 

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Seamus Lagan, the Chief Executive Officer of
Rennova Health, Inc, a Delaware corporation, who is personally known to me to be
the same person whose name is subscribed to the foregoing instrument, appeared
before me this day in person and acknowledged that he/she signed and delivered
the said instrument as his/her own free and voluntary act and as the free and
voluntary act of said corporation, for the uses and purposes therein set forth.

 































GIVEN under my hand and notarial seal this 20th day of March, 2017.

 

 

                       /s/ Kelly Marsden                            

Notary Public

 

 

My Commission Expires:

 

                       February 26, 2021                       

 

 

 

 

 

 

 



 14 

 

 



SECURED PARTY:

 



TCA GLOBAL CREDIT MASTER FUND, LP

 

By: TCA Global Credit Master Fund GP, Ltd.,

Its: general partner

 

 

 

By: /s/ Robert Press                              

Name: Robert Press

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 15 

 